ICJ_103_Diallo_GIN_COD_2007-05-24_JUD_01_PO_02_EN.txt.                                                                              625




     SEPARATE OPINION OF JUDGE AD HOC MAMPUYA

[Translation]

   Subject and underlying cause of the dispute : ambiguity and conflation of mis-
treatment of a Guinean national and debts owed to Congolese companies —
Need to go to the “heart of the dispute” — Protection of the rights of Congolese
companies and protection of a national by way of substitution for the compa-
nies — Requirement of the existence of a dispute between States ; novelty of
certain claims and lack of notification — Non-existence of an international dis-
pute in respect of part of the Application here ruled on — Identity and conti-
nuity in time of the subject of the domestic claims and the international
claims — Dissimilarity and discontinuity of the claims in the present case —
Direct rights of a shareholder — Alleged internationally wrongful acts must
have been aimed directly at the direct rights of the shareholder as such —
Exhaustion of local remedies and novelty of the claims.


   I have voted on the whole with the majority of the Court, in particular
in favour of that part of the dispositif declaring Guinea’s Application to
be admissible but only within the clear limits laid down in the Court’s
Judgment. I do however maintain the formal reservations which I
expressed to the Court on a number of points. I should like to explain my
vote in favour of the main operative provision and, more importantly,
the subject of my reservations as to other aspects.
   As the Court itself affirms in the Judgment, the fact is that the way in
which the case has been presented to it does not bode well, the subject-
matter of the Application was ambiguously defined, the Parties have
remained locked in a dialogue of the deaf, as it were, and each has taken
inconsistent positions during the proceedings. This has prompted the
Court to make clear more than once that it has been forced to tailor its
reasoning and approach to the way in which the Parties have presented
the facts and their legal arguments. Inconstancy has resulted and this, in
my opinion, has seriously impaired both the Court’s reasoning and its
decisions on various issues of fact and law raised in the present case.


                     1. THE CONGO’S FIRST OBJECTION

          Quality of the Application : Ambiguity and Conflation
  In both its written pleadings and oral argument, Guinea sought to
found its right to exercise diplomatic protection on two bases : the indi-
vidual rights of Mr. Diallo, a Guinean national ; and protection of a Gui-
nean national as shareholder in Congolese companies. But the first basis
for Guinea’s action is presented as closely linked to the subject, as

                                                                              47

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  626

Guinea sees it and describes it to the Court, of the dispute and of the
Application, and as relating to the mistreatment allegedly inflicted by
Congolese authorities on its national, while Guinea approaches the ques-
tion of shareholder protection from the perspective of a shareholder’s
“direct rights” and from the specific perspective, directly linked to the
debts owed to the two companies, of substitution of the shareholder for
the two Congolese companies in which he is said to be the main share-
holder.
   I was apparently unsuccessful in advocating the view that the ever-
present background to these three different bases for action (individual
rights, shareholder rights and substitution) is the protection of the rights
of two companies, Africom-Zaire and Africontainers-Zaire, and that it
prevails over the Guinean national’s direct rights in the Applicant’s pres-
entation of the facts and its submissions. In my opinion, the Court
should have brought to light the real subject of the dispute before it, as
the Applicant, constantly switching back and forth between mistreatment
of a Guinean national and claims held by Congolese companies, offered
at every turn in its written and oral arguments a confused amalgam sow-
ing doubt and obscuring the true subject. The virtue in doing so would
have lain in the ascertainment and finding that Guinea’s Application had
a primary subject, the rights and claims of the two companies controlled
by Mr. Diallo, the outcome of which could affect other subjects, in reality
secondary or subsidiary for the Applicant itself. To me, this realization
appeared important, because it alone explains why the Democratic
Republic of the Congo (DRC) based its first preliminary objection as to
Guinea’s lack of standing on the fact that “its Application” seeks “essen-
tially to secure reparation for injury suffered on account of the alleged
violation of rights of companies not possessing its nationality”, i.e., for
the non-payment of debts owed to the two Congolese companies. The
uneasiness felt by the Court can be explained by the constant shifting
between these alleged violations of the companies’ rights and violations
of Mr. Diallo’s rights, and the misunderstanding and loose thinking pre-
vailed throughout, as evidenced specifically by the fact that, in arguing
the objection based on failure to exhaust local remedies, the Parties dis-
cussed only the remedies pursued by the companies in Congolese courts.


   Granted, a State party to a dispute is undeniably entitled, even as late
as in its final submissions at the conclusion of the oral phase, to change
the way it presents the dispute and its claims in order to make a better
case.
   But in the instance of Guinea we have two Applications and through-
out the proceedings the Applicant kept jumping back and forth between
them and even conflating them. The first Application, dated 23 Septem-
ber 1998 and forwarded to Members of the Court by the Registry on
7 October 1998, bore the reference No. 1794/MAE/DAJC/98, and was
transmitted by letter dated 21 August 1998 (No. 1579/MAE/DAJC)

                                                                         48

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   627

regarding “Application for payment filed against the Government of the
Democratic Republic of the Congo”
    “concerning the payment of sums due to Mr. Ahmadou Sadio Diallo,
    a Guinean national resident for over 30 years in the Congo, who, in
    1996, as a result of having claimed payment of sums owed to him by
    the State and by various companies established in Zaire, was impris-
    oned for two months and fifteen days and then unjustly expelled
    from the Congo”.
The Application itself states, as its object, that the Guinean national was
expelled and,
    “by this unlawful and arbitrary expulsion, was divested of his bank
    accounts, his moveable and immovable property, the benefits deriv-
    ing from his businesses and of the numerous sums owed to him by the
    State itself and by a large number of private companies established
    on that State’s territory” (Application of 23 September 1998, p. 2 ;
    emphasis added).
Annexed to the Application were “Preliminary Notes” setting out points of
fact and law, together with various documents (see the letter acknowledg-
ing receipt and the letter transmitting documents from the Registry of the
Court dated 28 September). In the submissions in this Application, Guinea
requested the Court to declare the Application admissible and, on the mer-
its : to order the DRC to make an official public apology to Guinea ; to find
that the sums claimed were certain, liquidated and legally due ; to find that
“the Congolese State must assume responsibility for the payment of these
debts” ; and to order the DRC to make payment in amounts representing
financial losses suffered by Mr. Diallo, damages at the rate of 15 per cent
and bank and moratory interest at rates of 15 per cent (on amounts
denominated in United States dollars) and 26 per cent (on amounts denomi-
nated in zaires, Zaire’s national currency at the time).
   To justify the admissibility of the Application in Part Two of its “Pre-
liminary Notes”, which was devoted to legal arguments, Guinea thought
it need only cite : its status as a Member of the United Nations and, ipso
facto, as a party to the Statute of the Court pursuant to Article 93, para-
graph 1, of the United Nations Charter ; and Article 35 of the Statute of
the Court, providing “The Court shall be open to the States parties to the
present Statute.” As Guinea failed to state any basis for the Court’s juris-
diction in the case, the Registrar asked Guinea to “be good enough to
inform [him] as soon as possible of [its] position in this regard”, in
accordance with Article 38, paragraph 2, of the Rules of Court (acknowl-
edgment of receipt by the Registry dated 28 September 1998).
   For an understanding of the confusion to which I am referring, it was
helpful to describe the cloudy and muddled circumstances surrounding
the filing of Guinea’s Application. The first fact is that Guinea at those
dates had not yet made a declaration recognizing the Court’s jurisdiction.
The DRC, for its part, had done so on 6 February 1989. This explains

                                                                          49

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                 628

why the Registry requested an indication of the basis for the Court’s
jurisdiction in the case being referred to it. But this also explains why
Guinea, instead of asserting a jurisdictional basis which did not exist at
the time, filed another Application, this one dated 23 December 1998
(No. 2290/MAE/CAB/98, transmittal letter No. 2289/MAE/CAB/98),
after having rushed to sign and file, on 11 November 1998, a declaration
under Article 36, paragraph 2, of the Statute of the Court, no such dec-
laration having existed in August and September 1998.
   The Application of 23 December is indeed a “new Application” ; while
the Court did not dismiss the defective Application of 23 September, it
did not authorize any procedural action pursuant to it. The later Appli-
cation is genuinely “new”, even though the Memorial revealingly con-
flates the two, describing the Application submitted by means of the
letter of 21 August and “received in the Registry of the Court the follow-
ing 25 September” as having been “put into proper form on 28 December
1998” (Memorial of Guinea, para. 1.3). As we shall see, the truth is that
this did not involve merely putting the document into proper form. The
23 December Application relies on different legal grounds : it is an
“Application for purposes of diplomatic protection” ; it specifies the sub-
ject of the “dispute”, which is claimed to be that Mr. Diallo was “impris-
oned”, “despoiled of his sizable investments, businesses, movable and
immovable property and bank accounts” and then “expelled” at a time
when he was seeking to collect significant sums owed to his companies.
The second Application adds the entirely new and important point that
Guinea is turning to the Court “[a]fter vain attempts to arrive at an out-
of-court settlement”, a point repeated in the Memorial, which refers to
“several fruitless diplomatic initiatives aimed at inducing Zaire . . . to
accede to requests for compensation made by Mr. Diallo, who had been
unjustly reduced to total penury” (Memorial of Guinea, para. 1.2). The
Application concludes with the assertion that Guinea is entitled to insti-
tute proceedings against the DRC, which
    “has violated certain major principles of international law . . . : the
    principle that foreign nationals should be treated in accordance with
    a minimum standard of civilization, the obligation to respect the
    freedom and property of foreign nationals, the right of foreign
    nationals accused of an offence to a fair trial on adversarial princi-
    ples by an impartial court” (ibid.).
   The problem is not that of a flawed unilateral Application which the
Court disregarded because it was not founded on a declaration recogniz-
ing the Court’s jurisdiction, a compromissory clause or even the Respon-
dent’s subsequent consent under Article 38, paragraph 5, of the Rules of
Court. This is all the more evident since the DRC, which had been noti-
fied on 28 September 1998 and could have relied on the lack of basis for
the Court’s jurisdiction to challenge any proceedings before the Court,
did not react adversely to Guinea’s Application ; this was undoubtedly
for easily understood reasons — aggression having led to nearly five mil-

                                                                        50

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  629

lion Congolese deaths and seven years of rampant violence — but they
are of little relevance here. Nor is the problem Guinea’s surreptitious,
after-the-fact recognition of the Court’s jurisdiction.

   It is also true that Guinea strove in its new approach to dissociate its
Application from the debts owed to the companies controlled by
Mr. Diallo. It stated in its Memorial “[i]n order to dispel all ambiguity
from the outset” that “it is taking up the cause of one of its nationals,
and is acting to enforce his direct rights as an individual and as share-
holder and managing director of companies” (Memorial of Guinea,
para. 1.12 ; emphasis added) and that “Mr. Diallo has been deprived of
his rights as a shareholder” (Memorial of Guinea, para. 1.13 ; emphasis
added), adding in its Observations on the DRC’s Preliminary Objections
that “the Republic of Guinea is only seeking to exercise its diplomatic
protection in respect of its national, Mr. Ahmadou Sadio Diallo, in his
various capacities” (Observations of Guinea, para. 0.10). But it becomes
clear that the object of the first Application, “for payment filed against
the Government of the Democratic Republic of the Congo” “concerning
payment of sums due to Mr. Ahmadou Sadio Diallo”, remains the ever-
present background to all the Applicant’s subsequent actions, sometimes
even eclipsing the detachment feigned in a number of its assertions. The
true subject of the dispute cannot be ignored in assessing the Applicant’s
case, even and especially in determining the admissibility of the Applica-
tion. The Court cannot content itself with tactical assertions made by the
Parties playing cat and mouse with it ; it is duty-bound to pierce the veil
and bring to light the real dispute lying concealed behind it.
   From this viewpoint, non-payment of the debts clearly emerges as the
heart not only of the dispute but also of the Application, as can be seen
in the opening lines of the “Preliminary Notes” annexed to Guinea’s
Application to expound and clarify it ; these same notes had been attached
to the defective Application submitted in September 1998. At the begin-
ning, among the “facts” (of the dispute) presented in Part One, we find
not only a statement of the capital in one of Mr. Diallo’s companies but
also, and more importantly, a list of the numerous claims held by it
(claims against the Congolese State (Section A) and contractual claims
(Section B)), the extensive details of which take up all of Part One. Fur-
ther, it is stated in Section III (“The Right to Diplomatic Protection”) of
Part Two of the Application, devoted to “The Law” : “Whereas Guinea is
his protector, and also the protector of the companies which he founded
and owns.” (Memorial accompanying the Application, p. 33 ; emphasis
added.) Likewise, despite the precautions taken, Guinea in its Memorial
could not help laying further stress on the debts, seeking to treat their
recovery as a right of the shareholder, as seen in its comment in para-
graph 1.16 : “In particular, Mr. Diallo is unable to recover the substantial
debts owed to him.” (Emphasis added.) However, as we know, these are
owed to the two Congolese companies.


                                                                         51

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  630

   Moreover, the statement of facts provides no explanation as to
Mr. Diallo’s expulsion, which, strangely, is only referred to briefly in the
section on “The Statutory Guarantees of the Debts” under Section II in
Part Two on the law and at considerable length under Section III, “The
Right to Diplomatic Protection”, in connection with a violation of the
conventions governing the rights of aliens ; furthermore, the submissions
in the Application are the same as those made the previous September
and obviously concern the debts alone. The lack of clarity is especially
calculated, since the Application dated 25 September 1998 was neither
withdrawn nor superseded by another but merely “put into proper form
on 28 December 1998” (Memorial of Guinea, para. 1.3) “in the light of
the formal recommendations [made by the Registrar of the Court]” (as
stated in the transmittal letter of 23 December from the Guinean Minis-
ter for Foreign Affairs ; emphasis added). It is a fact that the only
changes made to correct the defective Application consisted of stating the
basis for the Court’s jurisdiction and the name of the Agent of the Appli-
cant, as the Registrar of the Court had advised the Applicant to do in his
letter of 28 September 1998 ; substantively, the Application of 23 Decem-
ber repeated the same reasoning and same claims as those of 23 Septem-
ber, which so clearly aimed at recovering the debts.
   Thus, after stating :
    “[w]hereas in total, given that the compensation due to Guinea
    should cover all of the damage, both material and moral, it should
    include not only losses actually suffered (damnum emergens) but
    also loss of profits (lucrum cessans), together with interest on the
    amounts awarded, calculated by reference to the length of time
    elapsed between occurrence of the injury and its effective repara-
    tion” (Application, p. 37),
the Applicant, having thereby made clear that “the damage” lay in these
“amounts” corresponding to damnum emergens, lucrum cessans and
interest, asked the Court :
       “FOR THESE REASONS :
       As to the form : To admit the present Application.
       As to the merits : To order the authorities of the Democratic
    Republic of the Congo to make an official public apology to the
    State of Guinea for the numerous wrongs done to it in the person of
    its national Ahmadou Sadio Diallo ;
       To find that the sums claimed are certain, liquidated and legally
    due ;
       . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       To order the Congolese State to pay to the State of Guinea on
    behalf of its national Ahmadou Sadio Diallo the sums of
    US$31,334,685,888.45 and Z14,207,082,872.7 in respect of the finan-
    cial loss suffered by him ;

                                                                         52

              AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   631

      To pay also to the State of Guinea damages equal to 15 per cent
    of the principal award, that is to say US $4,700,202,883.26 and
    Z 2,131,062,430.9 ;
      To award to the applicant State bank and moratory interest at
    respective annual rates of 15 per cent and 26 per cent from the end
    of the year 1995 until the date of payment in full ;
      To order the said State to return to the Applicant all the unvalued
    assets set out in the list of miscellaneous claims ;
      To order the Democratic Republic of the Congo to submit within
    one month an acceptable schedule for the repayment of the above
    sums ;
      In the event that the said schedule is not produced by the date indi-
    cated or is not respected, to authorize the State of Guinea to seize the
    assets of the Congolese State wherever they may be found, up to an
    amount equal to the principal sum due and such further amounts as
    the Court shall have ordered ;
      To order that the costs of the present proceedings be borne by the
    Congolese State.” (Application, p. 37 ; emphasis in the original.)
Similarly, in the submissions in its Memorial, Guinea shows that these
debts are the real subject of the dispute and the Application. It states :

    “in depriving him of the exercise of his rights of ownership and man-
    agement in respect of the companies founded by him in the DRC ; in
    preventing him from pursuing recovery of the numerous debts owed
    to him — to himself personally and to the said companies — . . . ; in
    not paying its own debts to him and to his companies, the Demo-
    cratic Republic of the Congo has committed internationally wrong-
    ful acts which engage its responsibility to the Republic of Guinea”
    (Memorial of Guinea, para. 5.1.1 ; emphasis added).
Seeking the claimed reparation in the form of compensation to which
Guinea, no doubt acting within its rights, ascribes no value in the Memo-
rial, unlike in the Application, the Applicant nevertheless adds that the
compensation must cover “the totality of the injuries caused . . . includ-
ing loss of earnings, and [must] also include interest” (Memorial of
Guinea, paras. 5.1 (1)-(3) ; emphasis added).
   These submissions continue with a new element by which Guinea con-
firms that the commercial difference over the debts owed to Africom and
Africontainers is indeed the real subject of the dispute :
       “The Republic of Guinea further requests the Court kindly to
    authorize it to submit an assessment of the amount of the compensa-
    tion due to it on this account . . . in a subsequent phase of the pro-
    ceedings in the event that the two Parties should be unable to agree on
    the amount thereof within a period of six months following delivery
    of the Judgment.” (Memorial of Guinea, para. 5.2 ; emphasis added.)

                                                                         53

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                 632

   Similarly, the Respondent itself, in its Preliminary Objections, also
confined itself to the dispute as it appeared, based on these various ele-
ments, to have arisen from the default in payment of the debts owed to
Mr. Diallo’s companies. Indeed, it was on the basis of the dispute as thus
perceived that the DRC raised its two objections to the admissibility of
the Application, on the specific grounds that the dispute concerned
claims held by Congolese companies and that Guinea and its protectee
had failed to exhaust local remedies in this case.
   Further, even as late as in its Observations on the DRC’s Preliminary
Objections, Guinea continued to refer everywhere to the cases involving
the two companies as Mr. Diallo’s cases, attributing to him the local pro-
ceedings pursued by the companies or in their name (Observations of the
Republic of Guinea, paras. 3.9 and 3.15, virtually all of Sections 1 and 2
of the chapter devoted to the objection based on non-exhaustion of local
remedies) and treating the claims as the joint property of the companies
and Mr. Diallo (e.g., Observations of the Republic of Guinea, para. 3.4).
   Finally, in its first round of oral argument Guinea, no longer hiding
behind Mr. Diallo in his individual capacity, expressly told the Court
that
    “three separate ‘persons’ are under the Republic of Guinea’s protec-
    tion in this case. Its national, Mr. Diallo, but also the two companies
    of which Mr. Diallo was the sole gérant and associé . . .” (CR 2006/
    51, p. 52, para. 7).
   Under these circumstances it may at the very least justifiably be asked
where the true subject of Guinea’s Application lies amidst the prevailing
obscurity.
   In my view, the Court has allowed itself to be swayed by “diversionary
tactics” such as those suspected by Judge Ranjeva, and referred to in his
declaration, in the case concerning Oil Platforms (Islamic Republic of
Iran v. United States of America) (Judgment, I.C.J. Reports 2003,
p. 220, para. 3, declaration of Judge Ranjeva). As they did in that case,
they lend a completely artificial air in the present case to the subject of
the alleged dispute, as ultimately described by Guinea, and of the Appli-
cation, a subject having nothing to do with the cause of action at the root
of diplomatic protection. In this case as well, the Court could have
“go[ne] directly to the real heart of the dispute” between the Parties to
ponder, in addition to the quid, the cur, by which the underlying cause of
the case could be apprehended. This question does of course arise on the
merits, but in the present case it is even more acute in respect of admis-
sibility.
   From a different perspective, going to the real heart of the dispute
would have facilitated the resolution of the actual controversy on more
solid bases, including legal grounds. The approach taken by Guinea,
claiming to champion the personal cause of its national, will however
have the opposite effect, entering into conflict with Mr. Diallo’s direct
interests. In fact, as shown by Guinea’s written pleadings, diplomatic

                                                                        54

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                 633

protection was put in motion by Mr. Diallo and his counsel, acting in the
hope that the authorities in his country would help him recover the dis-
puted debts, not out of the desire to see any injury caused by the condi-
tions of his expulsion made good. This is particularly evident in that, as
we shall later see, no dispute has arisen between Guinea and the DRC in
respect of the Guinean national’s expulsion and shareholder rights.
   With all the deep respect owed to the Court, I would observe that, not-
withstanding the Applicant’s obfuscation of them, the real subject of the
dispute and its very cause indisputably lie in the unpaid debts owed to the
Congolese companies Africom and Africontainers. It is in any case rea-
sonable to ask whether the Court should not have found that the Appli-
cant had, if not committed an abuse of process, at the very least

    “not stated the nature of its claim within the degree of precision and
    clearness requisite for the administration of justice” (Phosphates in
    Morocco, Judgment, 1938, P.C.I.J., Series A/B, No. 74 (quoting
    France’s Counter-Memorial), p. 16)
and accordingly should not have declared the Application inadmissible,
even though the Respondent only touched on this argument in its plead-
ings (CR 2006/50, p. 41). In any event, had the Court considered the
question from this angle, I do not think that it could have confidently
responded with the answer given in 1938 to France’s concern —
    “the explanations furnished . . . enable [the Court] to form a suffi-
    ciently clear idea of the nature of the claim submitted in the . . .
    Application” (Phosphates in Morocco, Preliminary Objections, Judg-
    ment, 1938, P.C.I.J., Series A/B, No. 74, p. 21) —
except in respect of the debts described in the Applicant’s submissions.
Indeed, the object of the submissions is to reflect what the litigant con-
cludes from the facts and arguments put forward ; Guinea’s submissions
aim primarily at obtaining payment, with interest, of the debts held by
companies not of Guinean nationality, even though Guinea was careful
to hide behind the façade of its national’s individual rights.

   Accordingly, in my view, even though the Respondent did not raise the
exceptio obscuri libelli, the Court should have looked beyond the sole
ground of lack of standing to examine the quality of the Application
itself and to draw the requisite conclusions from it, in so far as the main
claim actually concerns the rights and interests of Congolese companies ;
and it could have done so without exposing itself to criticism for ruling
ultra petita. I believe that it would only have been after such a prelimi-
nary enquiry that the Court could then have considered whether, in
respect of the companies’ claims, the heart of the dispute, the Application
could be found admissible under the theory of substitution advanced by
the Applicant ; and it was only after this enquiry that the Court could
have turned to the other grievances.

                                                                        55

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   634

   Instead, and without justifying its choice, the Court implicitly went to
the heart of the dispute in its own fashion ; it favoured the artificially
defined dispute over the real dispute, considering, notwithstanding the
glaring confusion, that the Application clearly and plainly concerned a
Guinean national’s individual rights and direct rights as associé, and only
addressing indirectly, through the doctrine of substitution, the issue I
raise here. And on this point, unpersuaded by the Court’s implicit
approach, I have maintained my reservations, which I expound here.
   I did not however wish to vote against the admissibility of the Applica-
tion on the ground of lack of standing by Guinea, because the secondary
and subsidiary subjects of the Application, which have taken precedence
in the Court’s view, deserve to be examined, especially since they have
been presented in the context of respect for human rights. There is
another reason for my vote : it is my view that the Court has reaffirmed
the Barcelona Traction, Light and Power Company, Limited (Belgium v.
Spain) case in rejecting in the present Judgment Guinea’s attempts to
protect the rights of the two companies pursuant to an alleged general
rule of international law allowing action by substitution and forming an
exception to the time-honoured rule set out in the Barcelona Traction
Judgment. International law as it now stands contains no customary rule
enshrining the diplomatic protection by “substitution” to which some
writers, who misinterpret the Elettronica Sicula S.p.A. (ELSI) (United
States of America v. Italy) Judgment, and the ILC’s work have given the
impression of subscribing. Ultimately, the Court confines itself to its task
of resolving disputes submitted to it by applying positive international
law de lege lata ; this means that, whatever role the Court might see for
itself in furthering development of the law, development does not take
place by means of the Court proclaiming new rules of law or even antici-
pating, as Guinea asked it to do, the work of the ILC, the outcome of
which depends, as for all its projects, on States. Furthermore, the Court
reaffirms the established rule, notwithstanding the fact, stressed by
Guinea, that, unlike the company which was the focus of the Barcelona
Traction case, those involved here are not sociétés anonymes, but sociétés
privées à responsabilité limitée (SPRLs). As Guinea had done (CR 2006/
51, pp. 46-50, and CR 2006/53, pp. 38-41), it was later argued that SPRLs
were characterized by their intuitu personae quality, leading to an identity
of company and associé(s), especially where there is only one associé,
and this is how the companies in the DRC controlled by the Guinean
national were described. The claimed consequence was that the general
rule of diplomatic protection, said to apply only to sociétés anonymes,
should be set aside and Mr. Diallo’s action and that of his national State
should be admitted, independently of the doctrine of substitution. But
this distinction between sociétés anonymes and SPRLs is irrelevant, since
the factor relied on by the Court in the Barcelona Traction case was the
separateness of the company’s legal personality and property, on the one
hand, from those of its shareholders, on the other. The present Judgment
wisely repeats the Court’s statement that “[t]here is . . . no need to inves-

                                                                          56

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   635

tigate the many different forms of legal entity provided for by the munici-
pal laws of States” (I.C.J. Reports 1970, p. 34, para. 40), affirming that
“[w]hat matters, from the point of view of international law, is to deter-
mine whether or not these have a legal personality independent of their
members” (Judgment, para. 61) and that “[t]his remains the fundamental
rule in this respect, whether for a SPRL or for a public limited company”
(Judgment, para. 63). Had it reasoned otherwise, the Court would either
have imperiously altered Congolese corporate law — which, while recog-
nizing these corporate classifications, does confer independent legal per-
sonality, with all attendant legal consequences, without distinction on all
forms of companies, whether sociétés anonymes or SPRLs — or have
chosen without reason to disregard the municipal law of a party in an
area and a case in which it is precisely this body of law alone which
applies. Thus, the Court rightly rejected Guinea’s argument. However, in
refusing to apply the doctrine of substitution, the Court abstains from
examining a legal ground which accounted for the greater part of Guin-
ea’s case: substitution, as set out in Article 11, paragraph (b), of the ILC
draft Articles on Diplomatic Protection, was claimed to be an exception
enshrined in customary international law (Judgment, para. 93). For my
part, I believe that, as the States to which the ILC proposal has been
made have not yet adopted it as a new rule of law, and have not finally
resolved the question, the Court could reasonably have been expected to
examine the question of the force of the ILC draft language cited in sup-
port of Guinea’s argument. The view of those who have applied their
expertise to the question can be taken :

    “[t]he solutions are too diverse . . . to support the assertion that they
    are evidence or constitute a norm of customary international law”
    (Diez de Velasco Manuel, “La protection diplomatique des sociétés
    et des actionnaires”, Recueil des cours de l’Académie de droit inter-
    national, Vol. 141 (1974), p. 145 ; emphasis added).

And the ILC itself states :
       “Judicial decisions are likewise [i.e., like doctrine and State prac-
    tice] inconclusive. The Alsop, Cerruti, Orinoco Steamship and Ziat
    Ben Kiran claims, sometimes cited in support of an exception in
    favour of shareholder claims, do not really provide such support. The
    Baasch & Romer and Kunhardt claims are at best unclear, but pos-
    sibly against the proposed exception, as in these and other claims,
    the Venezuelan Mixed Commissions rejected claims on behalf of the
    shareholders of corporations of Venezuelan nationality.” (ILC, op.
    cit., para. 70 ; emphasis added.)




                                                                          57

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   636

Similarly, in respect of all theories based, like this one, on economic con-
trol, the ILC’s assertion that “it is doubtful whether a rule in favour of
economic control enjoys the support of most States in today’s world”
(A/CN.4/530, para. 36) still holds. Any possible exception would not
come into being until States, which are now considering the draft Arti-
cles, have taken a decision in accord with draft Article 11, paragraph (b).


    Sudden Assertion of the Claims, Dissimilarity of the Grievances
                   and Non-existence of a Dispute
   On the subject of the first objection, I still have reservations as to the
process by which the Court rejected it in respect of Mr. Diallo’s indi-
vidual rights and his “direct rights as associé”. This is because the feeling
was reinforced early in the hearings that the Court was being presented
with a dispute different from the one referred to it by the Application,
essentially concerning these rights of the Guinean national, even though
Guinea subsequently again conflated them and the debts owed to the two
Congolese companies. While it clearly emerged in the hearings that there
was a secondary dispute relating to alleged violations of these rights and
a subsidiary dispute over protection by substitution, the Court examined
these new disputes without ever considering whether their abrupt asser-
tion and their novelty affected the nature of Guinea’s action.

   The first issue which could have been examined is undoubtedly whether
a dispute between States over an individual’s private rights arises directly
in the internal legal order of the State accused of the alleged violations or
in the international order. This does not necessarily involve arguing the
conditions required to give rise to a dispute to come before the Court, but
I find it logical to ask whether the dispute before the Court existed when
the alleged violations of Mr. Diallo’s rights under internal law took place
or whether an inter-State dispute arose upon the national State’s unsuc-
cessful espousal of its national’s cause before the competent authorities
of the State alleged to be at fault. Under Article 38 of its Statute, the
Court’s function is “to decide in accordance with international law such
disputes as are submitted to it” (emphasis added). Thus, for the Court to
have jurisdiction, the alleged wrongful act must have given rise to a legal
dispute between the States concerned. The mere filing of an Application
with the Court does not create a dispute, give rise to one or place one on
record. The existence of an internationally wrongful act harmful to an
alien does not by itself constitute a dispute between the alien’s national
State and the State having committed the alleged internationally wrong-
ful act ; the dispute remains internal until such time as the national State
raises the issue of wrongfulness and asserts a claim against the State hav-
ing committed the act. What is concerned here is not the diplomatic
negotiations required by some jurisdictional clauses as a precondition on
referral to the Court, but rather the reasoning usually applied by the

                                                                          58

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    637

Court in ascertaining whether an inter-State dispute exists over and
above the acts from which an individual allegedly suffered.

   This is the Court’s settled, invariable practice in dealing with unilateral
applications. One need only cite one of the oldest cases to have come
before the Court, Phosphates in Morocco (Preliminary Objections). The
Applicant, Italy, established that a dispute had arisen out of acts alleged
to have harmed its nationals. After setting out all the facts, including spe-
cifically the acts which Italy deemed wrongful on the part of the Sheree-
fian authorities and the authorities of the protecting Power, and describ-
ing the enduring conflict in the Parties’ positions, on inter alia the nature
of the settlement of the dispute, Italy submitted that

    “the legal dispute which has arisen could not form the subject of a
    special arbitration agreement, owing to the persistently evasive atti-
    tude of the Government of the [French] Republic, and is therefore
    submitted to the Court by a unilateral application” (Judgment, 1938,
    P.C.I.J., Series A/B, No. 74, p. 14 (quoting the Application of the
    Kingdom of Italy) ; emphasis added).
France, the Respondent in the case, asserted in respect of a different
grievance that, as no dispute had arisen over some of the facts alleged,
they could not be the subject of a claim before the Court :

       “Whereas this question has not been investigated through diplo-
    matic channels and as, accordingly, it cannot be submitted to the
    Court by application on the basis of the declarations whereby France
    and Italy have accepted the compulsory jurisdiction of the Court.”
    (Ibid., p. 17 ; emphasis added.)
I shall point out that the Permanent Court responded to this objection
without rejecting the underlying principle ; on the contrary even, it stated
that “the preliminary diplomatic negotiations covered the whole of the
controversy submitted to the Court . . .”, on this point specifically citing
“the positive statements made . . . by the interested parties, by the Italian
Embassy and by the Royal Government’s Agent” and “the two notes . . .
handed” one to Mr. Laval and the other to the Quai d’Orsay (ibid.,
p. 19).
   Further, in the Advisory Opinion on Interpretation of Peace Treaties
with Bulgaria, Hungary and Romania, First Phase, one of the questions
to be answered by the Court was : “do the diplomatic exchanges between
[the three States] and certain Allied and Associated Powers . . . disclose
any disputes” (I.C.J. Reports 1950, p. 74 ; emphasis added) for which the
treaties established a settlement mechanism. It was on the basis of the
definition formulated in the Judgment in the Mavrommatis Palestine
Concessions case that, after examining the diplomatic correspondence
exchanged between the States concerned and observing that the two

                                                                           59

              AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    638

Parties held clearly opposite views, and specifically that the accusations
made by some States against others had been denied by those accused,
the Court concluded that international disputes had arisen :

       “In the diplomatic correspondence submitted to the Court, the
    United Kingdom, acting in association with Australia, Canada and
    New Zealand, and the United States of America charged Bulgaria,
    Hungary and Romania with having violated, in various ways, the
    provisions of the articles dealing with human rights and fundamen-
    tal freedoms in the Peace Treaties and called upon the three Govern-
    ments to take remedial measures to carry out their obligations under
    the Treaties. The three Governments, on the other hand, denied the
    charges. There has thus arisen a situation in which the two sides hold
    clearly opposite views concerning the question of the performance or
    non-performance of certain treaty obligations. Confronted with such
    a situation, the Court must conclude that international disputes have
    arisen.” (Interpretation of Peace Treaties with Bulgaria, Hungary
    and Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950,
    p. 74 ; emphasis added.)

  The Court quoted this very language in the Advisory Opinion on the
Applicability of the Obligation to Arbitrate under Section 21 of the
United Nations Headquarters Agreement of 26 June 1947, highlighting
the need to look beyond mere assertions or denials of alleged facts to
ascertain whether a dispute existed between the United Nations and the
United States. To this end, it cited resolution 42/229 B of 3 March 1988,
whereby the General Assembly affirmed
    “the position of the Secretary-General that a dispute exists between
    the United Nations and the host country concerning the interpreta-
    tion or application of the Agreement between the United Nations
    and the United States of America regarding the Headquarters of the
    United Nations . . .” (Applicability of the Obligation to Arbitrate
    under Section 21 of the United Nations Headquarters Agreement of
    26 June 1947, I.C.J. Reports 1988, p. 13, para. 1),

and recalled a finding that “the opposing attitudes of the parties clearly
established the existence of a dispute” (ibid., p. 27, para. 35).
   In the case concerning Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Jurisdiction
and Admissibility, the Court found :
    “there can be no doubt that, in the circumstances in which Nicara-
    gua brought its Application to the Court, and on the basis of the
    facts there asserted, there is a dispute between the Parties, inter alia,
    as to the ‘interpretation or application’ of the Treaty” (Judgment,
    I.C.J. Reports 1984, p. 428, para. 83).

                                                                          60

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  639

The same concern is to be found in the Judgment of 30 June 1995 in the
case concerning East Timor (Portugal v. Australia) (I.C.J. Reports 1995,
pp. 99-100, para. 22) and in the Judgment of 11 July 1996 in respect of
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia) (I.C.J.
Reports 1996 (II), pp. 614-615, para. 29).
   In a very recent case (Armed Activities on the Territory of the Congo
(New Application : 2002) (Democratic Republic of the Congo v.
Rwanda), Judgment, I.C.J. Reports 2006, p. 40, para. 90), the Court
began by repeating the definition of “dispute” set out in the Mavromma-
tis Concessions Judgment and quoted its own jurisprudence, providing
that “[i]n order to establish the existence of a dispute, ‘it must be shown
that the claim of one party is positively opposed by the other’” (emphasis
added). In support of this proposition, the Court cited a long list of cases
in which it had been so held (South West Africa, Preliminary Objections,
Judgment, I.C.J. Reports 1962, p. 328 ; Interpretation of Peace Treaties
with Bulgaria, Hungary and Romania, First Phase, Advisory Opinion,
I.C.J. Reports 1950, p. 74 ; East Timor (Portugal v. Australia), Judg-
ment, I.C.J. Reports 1995, p. 100, para. 22 ; Questions of Interpretation
and Application of the 1971 Montreal Convention arising from the Aerial
Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 17, para. 22 ;
Questions of Interpretation and Application of the 1971 Montreal Con-
vention arising from the Aerial Incident at Lockerbie (Libyan Arab
Jamahiriya v. United States of America), Preliminary Objections, Judg-
ment, I.C.J. Reports 1998, pp. 122-123, para. 21 ; Certain Property
(Liechtenstein v. Germany), Judgment, I.C.J. Reports 2005, p. 18,
para. 24). The Court then noted :
    “in the present case the DRC made numerous protests against Rwan-
    da’s actions in alleged violation of international human rights law,
    both at the bilateral level through direct contact with Rwanda and at
    the multilateral level within the framework of international institu-
    tions such as the United Nations Security Council and the Commis-
    sion on Human and Peoples’ Rights of the Organization of African
    Unity . . . Whatever may be the legal characterization of such pro-
    tests as regards the requirement of the existence of a dispute between
    the DRC and Rwanda . . .” (Armed Activities on the Territory of the
    Congo (New Application : 2002) (Democratic Republic of the
    Congo v. Rwanda), Judgment, I.C.J. Reports 2006, pp. 40-41,
    para. 91 ; emphasis added.)

While the jurisdiction conferred on the Court by the compromissory
clause in that case was subject not only to satisfaction of the condition
requiring the existence of a dispute but also to submission of the dispute
to negotiations between the two States prior to any referral to the Court,
what is important for purposes of the argument of interest here is that the

                                                                         61

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    640

Court affirmed that there is indeed a “requirement of the existence of a
dispute” between States before proceedings can be brought before the
World Court. This requirement actually signifies that what is properly
referred to the Court is not so much the alleged wrongful acts as the dis-
pute having arisen out of them.
   A legal dispute cannot be found to exist until it has been established ; it
cannot simply be presumed from the facts. As in the case of private debt
claims, those facts have to have given rise to an unmet demand ; the juris-
prudence and practice have so required ever since the Mavrommatis
Judgment. Nor does a dispute come into existence directly out of the
referral to the Court. In the absence of an inter-State dispute, alleged vio-
lations of an individual’s rights remain mere acts ; they do not constitute
an inter-State dispute. This requirement, expressed in all these cases in
respect of inter-State disputes involving international obligations in direct
State-to-State relations, is even more compelling in regard to individuals’
rights. Granted, in the Avena and Other Mexican Nationals (Mexico v.
United States of America) case Mexico presented its claims concerning
its nationals directly to the Court, but it expressly framed its action as
one involving “violations of the Vienna Convention on Consular Rela-
tions (done on 24 April 1963)”, to which the two States are parties
(Application of Mexico dated 9 January 2003, p. 1, and Merits, Judg-
ment, I.C.J. Reports 2004, p. 17, para. 1, and p. 28, para. 22), not one
involving the exercise of diplomatic protection, and the Court took cog-
nizance of this.
   That the existence of an inter-State dispute should be required is espe-
cially logical and understandable since, as the ILC observes and docu-
ments in its Articles on Responsibility of States, it is generally accepted
that a State invoking the responsibility of another State must give notice
of the claim to it, specifying
    “(a) the conduct that the responsible State should take in order to
         cease the wrongful act, if it is continuing ;
     (b) what form reparation should take” (James Crawford, The
         International Law Commission’s Articles on State Responsi-
         bility, Introduction, Text and Commentaries, Article 43, p. 261).

While the fact alone of a State’s breach of an international obligation is
capable of giving rise to its responsibility under the law,

    “the first step [by an injured State] should be to call the attention of
    the responsible State to the situation, and to call on it to take appro-
    priate steps to cease the breach and to provide redress” (ibid.,
    p. 261),
as Crawford says in commenting on Article 43. In fact, it is only where
there is no response or an unsatisfactory response that the dispute is
born.

                                                                           62

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  641

   The truth is that, more often than not when the definition of “dispute”
is under discussion, one stops at that part of it formulated by the Court
in its Judgment in the Mavrommatis Palestine Concessions case to the
effect that a dispute is “a disagreement on a point of law or fact, a con-
flict of legal views or of interests between two persons” (Judgment No. 2,
1924, P.C.I.J., Series A, No. 2, p. 11). Sight is lost of the fact that the
Court laid down this definition only after establishing that the conditions
for the existence of a dispute had been fulfilled. This was the process fol-
lowed by the Court in the South West Africa case when it made clear :

    “it is not sufficient for one party to a contentious case to assert that
    a dispute exists with the other party. A mere assertion is not suffi-
    cient to prove the existence of a dispute any more than a mere denial
    of the existence of the dispute proves its non-existence. Nor is it
    adequate to show that the interests of the two parties to . . . a case
    are in conflict. It must be shown that the claim of one party is posi-
    tively opposed by the other.” (Preliminary Objections, Judgment,
    I.C.J. Reports 1962, p. 328 ; emphasis added.)


And in that 1962 Judgment the Court carried out a thorough analysis in
this respect, reviewing the entire diplomatic correspondence between the
parties. Once again, it is clear from this that what must be referred to the
Court is neither the facts nor the internal controversy, but the inter-State
dispute arising out of them. The Permanent Court affirmed this in its
own way in the case concerning Mavrommatis Palestine Concessions
when it said :
    “it is true that the dispute was at first between a private person and
    a State — i.e. between M. Mavrommatis and Great Britain. Subse-
    quently, the Greek Government took up the case. The dispute then
    entered upon a new phase ; it entered the domain of international
    law . . . Henceforward therefore it is a dispute which may or may not
    fall under the jurisdiction of the Permanent Court of International
    Justice.” (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 12 ;
    emphasis added.)
The fact that the DRC has not denied the existence of a dispute between
it and Guinea is wholly immaterial, since the existence of a dispute is the
first, objective, condition to be met for a valid referral to the Court
(whose function, under Article 38 of its Statute, is “to decide . . .
disputes . . .”), and the Court is in no way limited in its power to ascer-
tain whether a dispute already exists. Further, in examining this issue in
the South West Africa case, the Court addressed it not as a preliminary
objection raised by the Respondent (the Union of South Africa) but as a
“preliminary question relating to the existence of the dispute which is the
subject of the Applications” (Preliminary Objections, Judgment, I.C.J.

                                                                         63

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    642

Reports 1962, p. 328), “[b]efore undertaking th[e] task” of considering
South Africa’s preliminary objections “in the present phase of the pro-
ceedings” ; the Court only turned to consideration of the preliminary
objections afterwards. Nor is it correct to claim that there is no longer
any need to deal with this question because the Respondent accepted the
Court’s jurisdiction at the outset ; these are in fact two separate issues —
existence of a dispute and jurisdiction — each of which the Court is duty
bound to consider.
   Now, in this context Guinea’s two successive Applications set out the
“subject of the dispute”, but nowhere does Guinea show, through the cir-
cumstances surrounding the submission of its Application or through the
facts alleged therein, either when or in what terms the legal dispute cog-
nizable by the Court became apparent or acknowledged in respect of the
wrongful acts it ascribes to the DRC in connection with Mr. Diallo’s
alleged mistreatment, his expulsion and even his direct rights as associé.
Guinea, no doubt aware that the existence of an inter-State dispute is
required, seeks to establish one by claiming that it only turned to the
Court “[a]fter vain attempts to arrive at an out-of-court settlement”
(Application, p. 3) or after “several fruitless diplomatic initiatives aimed
at inducing Zaire . . . to accede to requests for compensation made by
Mr. Diallo, who had been unjustly reduced to total penury” (Memorial
of Guinea, para. 1.2). I believe that for this reason alone the Court could
have checked the substance of these allegations ; it would then have seen
not only that any alleged attempts and diplomatic initiatives which might
have been capable of precipitating the conflict of views, that is to say the
dispute, concerned only the commercial disagreements involving the com-
panies in which Mr. Diallo is associé, but also that they consisted of
nothing but correspondence exchanged between various Guinean authori-
ties themselves. Among the hundreds of documents annexed by Guinea,
not even one can be found bearing on any diplomatic or other approach
made by the Guinean Government, a minister or ambassador to any
Congolese authority. Incidentally, it is telling that Guinea made no
further reference to these in oral argument. In fact, the only correspon-
dence of the Guinean Government concerning Mr. Diallo was between
Guinean authorities themselves or between the Minister for Foreign
Affairs and his Ambassador in Kinshasa ; moreover, the sole subject
dealt with in these letters was Mr. Diallo’s debt claims (Memorial of
Guinea, Anns. 203, 216, 217 and 223).
   The only correspondence sent to the Congolese authorities which
appears in the record was from Mr. Diallo’s counsel, and him alone, and
fell within the scope of steps taken in pursuit of a settlement of the litiga-
tion which Mr. Diallo, as the companies’ gérant, brought over the debts
owed to them. This in no way detracts from the fact that no document
filed with the Court proves that diplomatic démarches were undertaken
to resolve the matter of the alleged harm suffered by Mr. Diallo from his
imprisonment and expulsion. What is more, the record before the Court
contains no evidence substantiating any official approaches to the DRC

                                                                           64

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    643

in respect of any aspect of the case, not even the debt claims. In his letter
to the President of the Democratic Republic of the Congo, Mr. Diallo’s
counsel does of course refer to “[a]ll of the letters sent by the Minister for
Foreign Affairs of the Republic of Guinea to the Congolese authorities”,
to which “no response has been forthcoming, in a showing of vexatious
disregard for diplomatic courtesy”, but he then informs the President of
his client’s decision “to refer the matter to the competent international
bodies in order to obtain justice” (Memorial of Guinea, Anns. 245 and
248, letters of 4 February and 16 March 1998, Anns. 246 and 249, letters
to the Minister of Justice of the DRC dated 4 February and 16 March
1998, seeking their consent, as required by the Secretary-General of the
ICSID, to the submission to that international arbitration body).

   However, while Mr. Diallo’s counsel, undoubtedly acting in good faith
but in no position to check anything, believed the Minister’s assertion
that he had sent several letters to the Congolese authorities, no evidence
of them is to be found in the written record before the Court or the state-
ments made in the oral proceedings.
   What is more, no diplomatic démarche followed even from the letter
from the Guinean Minister for Foreign Affairs to the Guinean Ambas-
sador referring to Mr. Diallo’s banishment from Zaire and raising the
possibility of an approach in stating “unless that ban is officially lifted”
(Memorial of Guinea, Ann. 216), or from the letter from the Guinean
Minister of Justice (Memorial of Guinea, Ann. 212) dated 11 December
1996 (a month-and-a-half after the expulsion order was signed and a
month-and-a-half before the expulsion), in which the Minister states that
he remains at the “disposal [of the Minister for Foreign Affairs] to follow
up the case”, transmits a report on Mr. Diallo’s expulsion to his counter-
part at the Ministry of Foreign Affairs and raises the “possibility of exer-
cising diplomatic protection” vis-à-vis the DRC. There is no evidence in
the documents before the Court of even a simple diplomatic protest
against Mr. Diallo’s alleged mistreatment and his expulsion, even though
these received media coverage and must therefore be deemed to have
been matters of public knowledge ; this grievance, insofar as there was
any substance to it, was never raised at the international level in such a
way as to become a dispute between States.
   Finally, in accordance with this logic, it is settled diplomatic practice
and an established judicial requirement that, apart from having first to
exhaust local remedies, an international applicant must assert the same
claims before the international court as those raised before the national
courts of the “responsible” State : “the national and international judicial
fora must examine the same questions . . .” ; the claims must “be identical
and must aim at the same allegedly violated rights” (P. Daillier and
A. Pellet, Droit international public, LGDJ, 7th ed., 2002, p. 814 ;
J. Guinant, “La règle de l’épuisement des voies de recours internes dans
le cadre des systèmes internationaux de protection des droits de l’homme”,
Revue belge de droit international, 1968, pp. 476-477 ; emphasis added).

                                                                           65

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                  644

Now, in the Congolese domestic courts the Applicant sought payment of
the debts owed to the two Congolese companies, while what is being
sought in this Court is reparation for the alleged mistreatment of an indi-
vidual and for claimed violations of the direct rights of an associé : com-
pletely different disputes, completely separate proceedings. In fact, Guin-
ea’s claim, insofar as the intertwined arguments allow it to be confined
strictly to the alleged mistreatment of Guinea’s national, first arose
before the Court, its sudden appearance taking the Respondent by sur-
prise. Thus, the DRC, whose knowledge of the controversy was limited
to the information presented to the Court when Guinea filed its Applica-
tion, could only respond as it did in respect of the “dispute” over indi-
vidual rights and direct rights of an associé. The issue here is completely
separate from the question of the Court’s incontrovertible jurisdiction,
which has moreover been accepted unreservedly by the Respondent.


  In respect of these points concerning the quality of the Application,
obscuri libelli, the sudden assertion of the claims and the dissimilarity of
the grievances, it was my impression that the Court was retreating from
what seemed to me a logical practice, and I failed to understand why. I
found it unsatisfactory that the Court should dispense with such a pro-
ductive analysis. Finally, the fact that the DRC has participated in the
proceedings from the outset without reservation or objection on these
points is immaterial here and, in acting on a respondent’s attempt to have
an application declared inadmissible, the Court
    “retains its freedom to select the ground upon which it will base its
    judgment, and is under no obligation to examine all the considera-
    tions advanced by the Parties if other considerations appear to it to
    be sufficient . . .” (Application of the Convention of 1902 Governing
    the Guardianship of Infants, Merits, Judgment, I.C.J. Reports 1958,
    p. 62).

                   2. THE CONGO’S SECOND OBJECTION

  Like the Court, I shall observe that it found itself constrained by the
fact that the Parties discussed only those remedies sought by the compa-
nies and paid no attention to those which Mr. Diallo might or should
have pursued to safeguard his “direct rights” as associé or actionnaire
(Judgment, para. 74).
  While this may be understandable in the case of the Respondent, the
DRC, which geared its preliminary objections to the subject-matter of
the dispute as described in the Application, without tailoring its legal
arguments to the new claims asserted by the Applicant, it is less easily
understood in the case of the Applicant, Guinea, which found the time to
“rectify” its claims by incorporating within them alleged violations of its
national’s individual rights and direct rights as associé, without however

                                                                         66

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   645

stating that all specific remedies for these had been exhausted or had
proved ineffective or non-existent.
   I have found myself in disagreement with the Court on the reasoning
expounded in rejecting the second objection. Closely following Guinea’s
contentions, including the most dubious of them, the Court accepted the
arguments that the Congolese legal system offered no remedies against
the decision to expel Mr. Diallo and that the availability of any remedies
against the alleged violations of his direct rights as associé was a function
of his expulsion.
   As upheld by the Court, Guinea’s thesis was that the DRC deliberately
expelled Mr. Diallo to prevent him from exercising his rights as associé
and that the expulsion per se was a violation of his direct rights as asso-
cié. The insinuation of a plot by the DRC against Mr. Diallo runs
through Guinea’s case, even taking form in the argument that the DRC
deliberately camouflaged Mr. Diallo’s expulsion as a non-appealable
“refusal of entry” (“refoulement”) ; this contention, described in para-
graph 46, resurfaces in the Court’s reasoning in paragraph 73 of the
Judgment. Further, in sanctioning this interpretation, the Court proceeds
on the basis that Mr. Diallo was unaware that he had been expelled,
acted as though he thought that he had been refused entry instead, and
accordingly refrained from pursuing remedies that were at any rate not
available for refusal of entry. However, the correspondence exchanged
between Guinean authorities shows that they had knowledge of the
decree “expelling an alien from the Republic of Zaire”. And these two
measures have different objects : expulsion from a country involves some-
one already residing there, while entry is refused to someone at the bor-
der. Further, this charge is all the more prejudicial to a State, and to no
avail, in that it introduces a contradiction, or in any event an inconsist-
ency, with paragraphs 47 and 48 of the Judgment, which expound a more
acceptable argument, one closer to the truth and sufficient on its own,
showing that in reality Mr. Diallo was prevented from pursuing remedies
not because the measure involved was a refusal of entry, at least as so
designated by the DRC, but because the DRC “has not proved the exist-
ence in its domestic legal system of available and effective remedies
allowing Mr. Diallo to challenge his expulsion”. True, it was not for the
Court to seek proprio motu to ascertain whether effective remedies against
expulsion existed under Congolese law, but the simplistic reasoning reject-
ing the claim of clerical error and leading to treating refusal of entry and
expulsion as alike upon enforcement of the order expelling Mr. Diallo is,
I believe, deficient. It would have been easier for me to understand the
conclusion, in accordance with unassailable jurisprudence, that
Mr. Diallo, having been removed from the Congo, was unable to pursue
these remedies, whatever they might be, whereas, in concluding that there
are no such remedies, the Court, it seems, is gratuitously passing judg-
ment on the legal system of a State party to its Statute. Moreover, while
the DRC was unable to prove the existence of contentious remedies, it
did draw attention to remedies of grace. It is not true that remedies of

                                                                          67

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                    646

grace fall outside the scope of the obligation to exhaust local remedies on
the ground that they reflect nothing more than mercy or a favour, as the
Judgment implies (Judgment, para. 47). This is important because, if it is
true, as Guinea contends, that “scholarly opinion has always been hos-
tile” to remedies of grace, another, equally credible, school of thought
holds that remedies sought from administrative authorities are generally
recognized, together with contentious remedies, to be effective local rem-
edies required to be exhausted : according to P. Daillier and A. Pellet, an
individual having suffered from a wrongful act must have “exhausted all
local remedies — both of grace and contentious — provided for and avail-
able in the State’s legal order . . .” (Droit international public, 2002,
p. 812 ; emphasis added). Moreover, although the Judgment implies that
remedies of grace exist in several forms, it cannot help but be observed
that, owing to the very nature of a remedy of grace, the outcome of a
petition for one, unlike that of an application in a legal action, lies within
the discretion of the competent administrative authority and this should
not detract from its value as a remedy.
   As for the violation of Mr. Diallo’s direct rights as associé, dealt with
“as a direct consequence of his expulsion”, it would undoubtedly also
have been useful to show more explicitly, but without necessarily address-
ing the merits in depth, the claimed link between the expulsion and the
violation of Mr. Diallo’s direct rights as associé. The discussion would
then have dealt with the question, at the very least as a point to be proved
in the merits phase, whether or not the DRC’s actions were specifically
aimed at the direct rights. In fact, since the direct rights of an associé can
only be exercised vis-à-vis the company in which the individual is associé,
third parties can only be concerned where the complained-of acts are, in
the words of the Court in the Barcelona Traction case, “aimed at the
direct rights . . . as such”, thus ruling out cases of indirect or collateral
impact, or where the State interferes in the operation of the company or
in its relations with its associés. This can be seen in the Arbitral Award in
the case concerning Salvador Commercial Co. (RIAA, Vol. XV, pp. 474-
475), which gives logical examples of interference, such as arbitrarily
replacing directors, calling meetings of a company’s management bodies
in violation of the rules or without notifying majority shareholders, refus-
ing to allow certain shareholders to inspect corporate records, and other
acts similar in nature. Yet there has been no allegation by Guinea, not
even one which it reserved the right to prove in the merits phase, that the
DRC committed internationally wrongful acts “aimed at [Mr. Diallo’s]
direct rights as associé as such” ; it merely cited the effect of an action
taken against Mr. Diallo as an individual, not against his directs rights as
associé. The different approach taken by Guinea, and accepted by the
Court, was to refrain from seeking to determine whether the com-
plained-of actions by the DRC concerned or, better yet, specifically tar-
geted, Mr. Diallo’s direct rights as associé “as such” or whether this was
merely a collateral effect of a measure aimed solely at Mr. Diallo as an
individual ; it attached no importance to the fundamental distinction

                                                                           68

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                     647

drawn by the Court itself in the Barcelona Traction case. This is akin to
insinuating that the DRC’s intent in expelling Mr. Diallo was precisely to
violate his direct rights as associé ; the insinuation is tantamount to hold-
ing the Respondent responsible — and I cannot countenance this — not
for its acts but for its supposed motives, ascribing to it, as the impetus for
an action clearly taken against an individual, an unascertainable motive
to strike not at the individual himself but at his direct rights as associé. In
so doing, the Court has, in preference to the clear and legally precise lan-
guage in its Judgment in the Barcelona Traction case — an “act . . .
aimed at the direct rights of the shareholder as such” —, implicitly rati-
fied the ILC’s formulation in Article 12 of its draft — an act which
“causes direct injury to the rights of shareholders as such” (emphasis
added). Indeed, it is this latter, over-broad interpretation, opening a veri-
table Pandora’s box, that informed Guinea’s argument dealing with “the
alleged violation of Mr. Diallo’s direct rights as associé . . . as a direct
consequence of his expulsion”, reasoning which the Court then adopted
as its own (Judgment, para. 74).


   Another point concerning the objection based on failure to exhaust
local remedies bears noting in respect of the direct rights as associé.
While observing that the Parties “have confined themselves . . . to exam-
ining remedies open to Africom-Zaire and Africontainers-Zaire, without
considering any which may have been open to Mr. Diallo as associé”
(ibid.), the Court nevertheless rejects the Congo’s objection pursuant to
reasoning premised on the DRC’s failure to show that remedies “distinct
from those in respect of Mr. Diallo’s expulsion” (ibid.) existed, even
though neither the Application nor anything else in the proceedings pro-
vides a basis for requiring such a showing by the Respondent. Accord-
ingly, having taken the view that there are no remedies against expulsion,
the Court concludes that there are likewise none against any violations of
rights as associé. In any event, the reasoning that thus leads to equating
expulsion and alleged violations of direct rights as associé, even where
expulsion is deemed the source of the alleged violations, is unpersuasive.
But the Court has got round the difficulty created for it by the fact that
no conclusive, logical inference as to the existence or non-existence of
remedies specific to rights as associé can reasonably be drawn from the
Parties’ silence ; it has done so by deciding :
        “Inasmuch as it has not been argued that there were remedies that
     Mr. Diallo should have exhausted in respect of his direct rights as
     associé, the question of the effectiveness of those remedies does not
     in any case arise.” (Ibid.)

This facile assimilation is not self-evident ; remedies against expulsion,
which are specific owing to the nature itself of expulsion as a matter for
the administrative courts, are not the same as those to protect direct

                                                                            69

               AHMADOU SADIO DIALLO (SEP. OP. MAMPUYA)                   648

rights of an associé, and Congolese law offers the latter remedies, as evi-
denced in the present case by the avenues of redress pursued by the two
companies. The Respondent sought to show this in an argument described
in paragraph 69 of the Judgment. Had the Court taken account of the
difference between expulsion and direct rights as associé and of the dis-
tinction between the types of litigation (administrative or commercial)
possible in these two subject-matters, it would have recognized the exist-
ence under Congolese law of commercial remedies suitable as redress for
the alleged violations of direct rights as associé and would have examined
their effectiveness, even if doing so might have led it to conclude that they
were ineffective in this context.
   In any event, the previously discussed principle requiring identity and
continuity of the subject-matter of the dispute thus lies at the heart of the
logic and wisdom of the local remedies rule. Since the assertion of an
international claim by a national State is nothing more than the espousal
of a claim already referred to and dealt with by a domestic court or the
authorities in the State of residence, a State cannot, acting on an indi-
vidual’s behalf, seise an international court of a wholly new cause of
action never referred or notified to the national authorities of the State of
residence. The dispute as to Mr. Diallo’s direct rights as associé is just
such a new dispute, which sprang into existence directly before the Court.
Under the circumstances, it clearly could not have been the object of pro-
ceedings for local remedies, which at the very least should have been pur-
sued. While it is true that a remedy, any remedy, is not deemed effective
only where the party seeking it prevails and ineffective where that party
loses, at the very least, “however contingent and theoretical these rem-
edies may be, an attempt ought to have been made to exhaust them”, to
quote Judge Lauterpacht (Certain Norwegian Loans, Preliminary Objec-
tions, Judgment, I.C.J. Reports 1957, p. 39, separate opinion of Judge
Lauterpacht).
   In line with this reasoning, the Court could have upheld the prelimi-
nary objection on account of non-exhaustion of local remedies in so far
as it concerns protection of Mr. Diallo’s direct rights as associé in Afri-
com-Zaire and Africontainers-Zaire.


                                          (Signed) Auguste MAMPUYA.




                                                                          70

